NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 17, 2018*
                                Decided October 18, 2018

                                          Before

                       DIANE P. WOOD, Chief Judge

                       JOEL M. FLAUM, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge
No. 18-1028

NORETTA F. BOYD,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:16-cv-02028-SEB-TAB
JACOBS PROJECT MANAGEMENT
COMPANY and HEALTH AND                           Sarah Evans Barker,
HOSPITAL CORPORATION OF                          Judge.
MARION COUNTY,
     Defendants-Appellees.
                                        ORDER

       Noretta Boyd was discharged in 2013 from her job as a project manager for the
construction of a new hospital. She has sued two of her alleged joint employers,
asserting violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, and
other laws. The district court dismissed her claims as barred by the statute of limitations
and for failure to state a claim. Its reasoning is sound, so we affirm the judgment.


       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1028                                                                          Page 2

        Keystone Construction hired Boyd as a project manager in 2012 and “dismissed”
her one year later for lack of work. Boyd says that three companies jointly employed
her: (1) Keystone, (2) the project-management company that Keystone used (Jacobs
Project Management Company), and (3) the hospital owner (Health and Hospital
Corporation of Marion County). Employees of these companies, she alleges, harassed
her with “bullying, ridicule, [and] invasion of privacy,” rummaged through her
belongings and files, and reprimanded her in retaliation for reporting legal violations.
        Believing that this conduct and her discharge violated fair-employment laws,
Boyd filed two lawsuits. First, a year after her dismissal, she sued Keystone and others
for race, gender, and age discrimination, plus unlawful retaliation, under Title VII and
state law. After two amended complaints, the district court dismissed all claims except
for her discrimination claim under Title VII against Keystone—which the judge said
squeezed past dismissal “by the slimmest of margins.” Boyd v. Keystone, No. 1:14–cv–
119–WTL–MJD, 2015 WL 4427630, at *7 (S.D. Ind., 2015). That claim settled. Boyd now
contends that Jacobs and the hospital were among the dismissed defendants. In its
dismissal order, the district court gave Boyd leave to file claims against any parties
related to the events at issue, but she neither appealed nor filed any new claims.
       Three years after her discharge, Boyd sued again. She reprised her allegations
from the first suit, this time targeting Jacobs and the hospital. The district court granted
the defendants’ motion to dismiss. The judge ruled that of Boyd’s claims, four were
barred by statutes of limitations, another three invoked criminal statutes or executive
orders available only to federal prosecutors, and the last was time-barred for failure to
timely file charges with the appropriate federal agency.
       On appeal, Boyd challenges the dismissal of her Title VII claims. To bring a claim
under Title VII, a party “must file a charge [with the EEOC] within either 180 or 300
days of the date of the act or lose the ability to recover for it.” National R. R. Passenger
Corp. v. Morgan, 536 U.S. 101, 101–102 (2002); 42 U.S.C. § 2000e-5. Boyd concedes she
never filed charges with the EEOC against Jacobs or the hospital, so she has lost the
chance to litigate those claims.
        The district court also properly dismissed the state-law claims as untimely.
Boyd alleges that Jacobs and the hospital retaliated against and wrongfully discharged
her in violation of IND. CODE § 22-5-3-3, which protects employees who report violations
of law. Boyd did not file this suit until 2016, yet the events over which she sues occurred
in 2013, and the applicable statute of limitations is two years. IND. CODE § 34-11-2-1. So,
these claims are untimely. Boyd responds that she may rely on Indiana Code § 5-11-5.5-
8 and its longer statute of limitations. But this provision applies to qui tam actions in
No. 18-1028                                                                          Page 3

which litigants sue on the state’s behalf for fraud. IND. CODE § 5-11-5.5-4. Neither her
complaint nor her appeal alleges fraud against the state, so the district court properly
dismissed this claim. Boyd also alleges tortious interference, defamation and libel, and
false light invasion of privacy. But each of these claims is subject to a two-year statute of
limitations, IND. CODE § 34-11-2-4, so these too are time-barred.
        Boyd replies that equitable tolling keeps her claims alive because in her first suit
she tried to sue Jacobs and the hospital, but the district court improperly dismissed
them. She cites Elmore v. Henderson, 227 F.3d 1009 (2000), but that case does not support
her argument. Elmore observes that equitable tolling may be appropriate when a litigant
is prevented from suing within the statute of limitations. Id. at 1013. But just as in
Elmore, this “is not a case in which the plaintiff was prevented from suing within the
limitations period. [Sh]e did sue within that period. [Her] complaint is that [her] suit
was erroneously dismissed…. Equitable tolling is not a remedy for an erroneous
judgment; appeal, or in exceptional cases a motion under Fed.R.Civ.P. 60, is.” Id.
According to Boyd, the district court erroneously dismissed Jacobs and the hospital
from the first suit. Under Elmore, because Boyd neither appealed that dismissal nor
refiled claims against them despite receiving leave to do so in the first suit, equitable
tolling is not available to her. See id. We add that if Boyd were correct that Jacobs and
the hospital were among the defendants dismissed from her first lawsuit, she would
now face the added defense of claim preclusion. If instead they are new parties, the
dismissals in the first lawsuit could not toll claims against them.
       Boyd also attempted to assert violations of laws that she is not authorized to
prosecute. Her complaint cited 18 U.S.C. § 241, but this is a criminal statute that
empowers only federal prosecutors, not private citizens. This same problem correctly
led the district court to dismiss her claims under Executive Orders 11,246 and 13,673
(now revoked): these orders do not purport to provide private rights of action that
would allow an employee to sue an employer. Exec. Order No. 11,246, 30 F.R. 12319
(1965); Exec. Order No. 13,673, 79 F.R. 45309 (2014) (revoked). In any case, neither of
these orders covers Boyd’s allegations: one applies only to federal employees and the
other only to federal contractor employees. Boyd does not propose to be either.
       Boyd’s final arguments warrant little discussion. She maintains that a magistrate
judge improperly participated in proceedings and raises a contract claim, but she did
not present these to the district court. Her other arguments are undeveloped.
                                                                              AFFIRMED